DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 5, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 12-17 and 20 are pending.
4.	In the reply filed on April 23, 2021, applicant elected Group II, claims 12-17 and 20.  The claims to the non-elected invention have been cancelled by applicant.

Claim Rejections - 35 USC § 103
5.	Claims 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Housey (US 2016/0022752) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
Claims 12, 16, 17, and 20 recite an extract of Artemisia dracunculus, Cichoria endivia, and Lactuca sativa. These three species belong to the same family, Asteraceae. Because the three species recited in the claims belong to the same family, the skilled person would expect that the active ingredients in each extract would be substantially the same and that nothing more than an additive effect would result from combining the three extracts. In contrast, the extract of claims 12, 16, 17, and 20 is capable of stimulating insulin responsive cells as well as, or even greater than, a saturating dose of human insulin (50nM). This is an unexpectedly high level of insulin-like activity present in the claimed compositions and supplements. Unexpected results support the conclusion that a combination was not obvious to those skilled in the art.

However, as discussed in MPEP section 716.02, evidence is required to support a claim for patentability based on unexpected results.  In this case, applicant has not provided any .

Double Patenting
6.	Claims 12-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, 13, 19, 22-34 of copending Application No. 14/775,220 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

7.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655